UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4416



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SOFIA KRAIT WINKLER, a/k/a Sofia Krait,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cr-00107-RAJ)


Submitted:   October 10, 2007             Decided:   January 17, 2008


Before MICHAEL and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James S. Ellenson, Newport News, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, Joseph E. DePadilla, Assistant
United States Attorney, Matthew P. Kertz, Third Year Law Student,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sofia Krait Winkler was found guilty by a jury of Count

1, conspiracy, in violation of 18 U.S.C. § 371 (2000), and Counts

3, 4, 5, 6, 7, and 8, false statements related to naturalization or

citizenship, in violation of 18 U.S.C.A. § 1015(a) (West Supp.

2007).   She was sentenced to twenty-five months of imprisonment.

On appeal, Winkler argues that the district court erred in denying

her request for a jury instruction on entrapment.        For the reasons

that follow, we affirm.

           We find no reversible error in the district court’s

refusal to issue the instruction.     United States v. Phan, 121 F.3d
149, 154 (4th Cir. 1997) (stating review standard).          The record

does not support Winkler’s claim that she was induced to commit her

crimes and that she had no previous predisposition to do so.          See

Mathews v. United States, 485 U.S. 58, 63 (1998); United States v.

Sarihifard, 155 F.3d 301, 308 (4th Cir. 1998).           In particular,

Winkler failed in her evidentiary burden to establish grounds for

the affirmative defense, United States v. Lewis, 53 F.3d 29, 33 n.8

(4th Cir. 1995), and the evidence of her predisposition to commit

the crimes was abundant.     United States v. Sligh, 142 F.3d 761,

762-63 (4th Cir. 1998).

           Accordingly, we affirm her convictions. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are




                                  - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -